Citation Nr: 1310386	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Veterans Health Administration (VHA), 
in Denver, Colorado


THE ISSUES

1.  Whether vacatur of the remand of the Board of Veterans' Appeals (Board), issued on November 8, 2012, is proper

2.  Entitlement to reimbursement for unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010 and May 28, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs Veterans Health Administration (VHA), in Denver, Colorado, which denied the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010 and May 28, 2010.  The Veteran appealed, and in November 2012, the Board remanded the claim.  

This appeal returns to the Board on the Board's own motion for correction of the November 8, 2012 remand.  The Board has recharacterized the issue as set forth on the title page of this decision to more accurately reflect the legal issues raised in the appeal.  


FINDINGS OF FACT

1.  Between May 27, 2010 and May 28, 2010, the Veteran received medical services for a nonservice-connected disability at the Flagler Hospital, a non-VA medical facility for which he incurred medical expenses. 

2.  At the time of the care at the Flagler Hospital, the Veteran had coverage under a health-plan contract (Medicare) for payment or reimbursement. 

 3.  On November 8, 2012, the Board remanded the claim for consideration of the amended provisions of 38 U.S.C.A. § 1725, effective May 21, 2012.  

4.  The Board lacks legal authority under the governing statutory provisions to authorize or direct VA to consider payment or reimbursement of healthcare expenses the Veteran incurred in May 2010, and the actions directed in the Board's November 8, 2012 remand must be vacated.  

CONCLUSIONS OF LAW

1.  The November 8, 2012 Board decision addressing the issue of entitlement to payment or reimbursement for unauthorized private medical expenses incurred at the Flagler Hospital between May 27, 2010 and May 28, 2010 is vacated.  38 U.S.C.A. §§ 7103(c), 7104 (West 2002 & Supp. 2012).

2.  The criteria for payment or reimbursement of the Veteran's medical expenses, incurred at the Flagler Hospital between May 27, 2010 and May 28, 2010, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.120-17.133, 17.1000-17.1008 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to reimbursement for unauthorized medical expenses incurred at the Flagler Hospital ("Flagler") between May 27, 2010 and May 28, 2010.  He argues that he is receiving a nonservice-connected pension "and should not be in a co-pay status," that his care was emergent in nature, and that although he has Medicare and Medicaid, he cannot afford to pay these medical bills.  He further argues that he should not be liable for these medical bills under the Emergency Care Fairness Act of 2010.  

I.  Vacatur

On November 8, 2012, the Board remanded this claim.  However, the Board recognizes that the remand is in conflict with VA regularizations implementing 38 U.S.C.A. §§ 1725 and 1728.  

Under the Millennium Health Care and Benefits Act, codified at 38 U.S.C.A. § 1725, a Veteran may be reimbursed for previously unauthorized medical expenses if he is financially liable to the provider of emergency treatment, has no entitlement to care under a health-plan contract, has no contractual or legal recourse against a third part, and is not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  This Act provides, in essence, that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  The provisions of 38 U.S.C.A. § 1725 were amended by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Following those statutory amendments, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities effective May 21, 2012.  While these amendments expand eligibility for reimbursement for some Veterans, the amended regulations require that a veteran have no entitlement to care or services under a health-plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1001, 17.1002(g), 17.1004, 17.1005 (2012).   

The regulations, including as amended, do not allow reimbursement for emergency care that is covered by a health-plan contract, even where specific services related to the emergency are not covered under the contract.  In this case, the Veteran has coverage under a health-plan contract (Medicare and Medicaid), and the development directed in the Board's November 8, 2012 remand could not result in a favorable decision for the Veteran, as additional reimbursement to the Veteran is not allowed under the governing statutory and regulatory provisions.  Therefore, the Board's November 8, 2012 remand was in error.  

The Board may, on its own motion, correct an obvious error in the record, without regard to whether there has been a motion or order for reconsideration.  38 U.S.C.A. § 7103(c); compare with 38 C.F.R. § 20.904 (2012) (allowing vacatur at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence; as none of the circumstances set forth in 38 C.F.R. § 20.904 are applicable in this case, that regulation is not the basis for this vacatur).

The Board's actions are bound by the applicable law and regulations as written and the Board has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  Because the Board's interpretation of the law as to medical expenses not covered by the Veteran's health-care contract was in error, the Board, on its own motion, proposes to vacate the decision.  

Following the vacatur, the Board will review the case de novo and decide the matter on appeal.


II.  Reimbursement - Unauthorized Medical Expenses

In view of the Board's order vacating the November 8, 2012 decision, a decision is being simultaneously rendered for the issue of entitlement to reimbursement for unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010 and May 28, 2010.  

At the time of the treatment in issue, service connection was not in effect for any disabilities.  The Veteran was in receipt of nonservice-connected pension.

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek medical care at the Flagler Hospital between May 27, 2010 and May 28, 2010, nor was an application for authorization made to VA within 72 hours of this treatment.  

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54, for medical services for a nonservice-connected disability at a non-VA facility between May 27, 2010 and May 28, 2010.  

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  In this case, 38 C.F.R. § 17.120(a)(3) and (4) are not applicable, the medical services rendered to the Veteran were not for a service-connected disability, nor were they for the purpose of treating a nonservice-connected disability which was aggravating a service-connected disability.  Rather, reports from the Flagler Hospital, show that on May 27, 2010, the Veteran was treated for complaints of urinary retention (dribbling or urine), constipation, and nausea.  The diagnoses were urinary retention, and constipation.  Thus, criterion (a) is not satisfied.  Accordingly, the Board concludes that based on the evidence of record, the provisions of 38 C.F.R. § 17.120 have not been met.  

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;
 
(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  

Under 38 C.F.R. § 17.1001(a), the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration, certain State plans for medical assistance, and workers' compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001 (emphasis added).   

In this case, in June 2010, the VAMC essentially denied the claim based on a finding that the Veteran had other health care coverage.  The Veteran has conceded this fact.  See Veteran's appeal (VA Form 9), received in August 2010 (conceding that he had Medicare and Medicaid).  

The Board finds that the claim must be denied.  The record shows that at the time of the care in issue, the Veteran had Medicare and Medicaid coverage.  The condition that a veteran not be entitled to care or services under any other health-plan and has no other contractual or legal recourse against a third party, has therefore not been met.  38 C.F.R. § 17.1002(f).  

VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either in whole or in part.  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Because the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725 (i.e. lack of other insurance coverage under 38 C.F.R. § 17.1002(f)), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R. § 17.1002.  

Accordingly, the Board finds that payment or reimbursement by VA for medical services at the Flagler Hospital, a non-VA facility, between May 27, 2010 and May 28, 2010, under 38 U.S.C.A. §§ 1725 and 1728, and 38 C.F.R. §§ 17.120, 17.1002, is not warranted.  38 U.S.C.A. § 5107(b).  

In reaching this decision, the Board has considered the Veteran's argument that he should not be liable for these medical bills under the Emergency Care Fairness Act of 2010.  The 2010 amendments to 38 U.S.C.A. § 1725, in the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495, expanded coverage for certain Veterans where state-mandated automobile reparations insurance contracts were required to pay for a portion of a Veteran's care.  However, as the Veteran is covered by Medicare and Medicaid, the 2010 amendments do not provide a basis for reimbursement to the Veteran of his medical expenses for the treatment in issue, to include reimbursement for any deductibles and co-payments.  In summary, the Veteran is not entitled to payment or reimbursement for the treatment in issue under any version of 38 U.S.C.A. § 1725 effective during the pendency of this appeal.  

Given that the private treatment received in May 2010 was not pre-authorized; that the Veteran is not eligible for reimbursement under Section 1728; and that VA regulations do not allow for payment or reimbursement of private medical expenses under Section 1725 when a Veteran has other health coverage, such as Medicare or Medicaid, that can provide at least partial payment or reimbursement, the Board must deny the Veteran's appeal.  

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist. Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, however, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.   


ORDER

The Board's November 8, 2012 remand is vacated. 

Reimbursement for unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010 and May 28, 2010, is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


